UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7532


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KIRK PRYOR, a/k/a Richmond Felton,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:01-cr-00048-MR-6; 1:12-cv-00265-MR)


Submitted:   March 17, 2015                 Decided:   March 19, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kirk Pryor, Appellant Pro Se.    Amy Elizabeth Ray, Assistant U.
S. Attorney, Jill Westmoreland Rose, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kirk     Pryor      seeks    to    appeal          the   district       court’s       order

denying relief on his 28 U.S.C. § 2255 (2012) motion.                                The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of     appealability          will      not    issue         absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on    the     merits,     a    prisoner         satisfies      this    standard      by

demonstrating        that     reasonable           jurists      would      find      that     the

district      court’s       assessment     of       the    constitutional           claims    is

debatable     or     wrong.        Slack   v.       McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion     states     a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Pryor has not made the requisite showing.                          Accordingly, we deny

a   certificate      of     appealability          and     dismiss      the    appeal.         We

dispense      with     oral     argument        because        the    facts         and     legal




                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3